Citation Nr: 0920554	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  98-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
dysthymia on an extraschedular basis.  

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain, from the initial grant of service 
connection.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1977 to July 1980.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from August 1997 and March 1999 
decisions by the RO.  In March 1997, the RO, in part, denied 
the Veteran's request to reopen the claim of service 
connection for a low back disability.  In March 1999, the RO 
granted service connection for dysthymia secondary to 
service-connected headache disorder, and assigned a 10 
percent evaluation, and denied entitlement to TDIU.  The RO 
also considered but denied an evaluation in excess of 10 
percent for dysthymia on an extraschedular basis.  In October 
2001, the Board, in part, reopened the claim for a back 
disability and remanded the issue and the claim for an 
initial increased rating for dysthymia for additional 
development.  

By rating action in March 2004, service connection was 
established for lumbosacral strain and a 10 percent 
evaluation was assigned; effective from September 29, 1995, 
the date of the Veteran's request to reopen.  38 C.F.R. 
§ 3.400(r).  The Veteran disagreed with the evaluation 
assigned, but had not perfected an appeal when the Board 
adjudicated the issues for an increased rating for dysthymia 
and TDIU in March 2006.  As such, the Board did not have 
jurisdiction to adjudicate the claim for a higher rating for 
the low back disability and did not address the matter in the 
March 2006 decision, which granted an increased rating to 30 
percent for dysthymia, and denied entitlement to TDIU.  The 
Veteran subsequently perfected a timely appeal for the low 
back disability.  

Thereafter, the Veteran appealed the March 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In August 2008, the 
Court set aside the March 2006 Board with respect to the TDIU 
claim; reversed the Board's finding that it lacked 
jurisdiction to adjudicate the claim for a higher initial 
evaluation for the low back disability, and affirmed the 
denial for an initial schedular evaluation in excess of 30 
percent for dysthymia.  However, the Court found that the 
Board did not consider a higher evaluation for dysthymia on 
an extraschedular basis and remanded the issue for 
appropriate consideration.  

The issues for an increased rating for lumbosacral strain and 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The manifestations of the Veteran's dysthymia are 
contemplated by the rating schedule and there are no 
exceptional or unusual factors which would render the 
application of the schedular criteria impractical.  


CONCLUSION OF LAW

An initial evaluation in excess of 30 percent for dysthymia 
on an extraschedular basis is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated above, in August 2008, the Court, in part, 
affirmed the March 2006 Board decision with respect to the 
grant of an increased schedular rating to 30 percent, and no 
higher, for the Veteran's dysthymia, but found that the Board 
failed to consider the claim for a higher evaluation on an 
extraschedular basis, and remanded the matter for appropriate 
consideration.  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In this case, however, the RO considered the claim under 
C.F.R. § 3.321(b)(1) when it granted service connection and 
assigned a 10 percent evaluation in March 1999.  The Veteran 
was also provided with the appropriate regulations concerning 
an extraschedular evaluation in the August 2001 statement of 
the case.  Accordingly, the Board can address the possibility 
of the assignment of an extraschedular rating for the 
service-connected dysthymia.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

Pursuant to § 3.321(b)(1), VA regulations provide that an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See also Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

Cases decided by the Court subsequent to the Board's March 
2006 decision have clarified the process by which the Court 
is to consider whether referral for extraschedular 
consideration is warranted.  In Barringer v. Peake, 22 Vet. 
App. 242, 244 (2008), the Court held that, although the Board 
may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  In this case, the issue has clearly been 
raised and must be considered.  

Under Thun v. Peake, 22 Vet App 111 (2008), the Court set out 
a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

Under this approach, if the criteria reasonably describes the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Id.  Only if the 
disability picture is not contemplated by the rating schedule 
is the Board to make the second step of the inquiry, which 
involves determination of whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  Id. 
at 115-116.  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step - a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id. at 116.  

The schedular criteria for rating mental disorders under 
38 C.F.R. § 4.130, Diagnostic Codes 9440-9433 (2008), 
provides for a 100 percent rating where dysthymia results in 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Where dysthymia causes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where dysthymia results in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is awarded.  

Where dysthymia causes occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  38 C.F.R. § 4.130, Diagnostic 
Codes 9440-9433 (2008).  

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected dysthymia is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
dysthymia with the established criteria found in the rating 
schedule for psychiatric disorders shows that the rating 
criteria for a 30 percent evaluation reasonably describe the 
Veteran's disability level and symptomatology.  

As discussed in detail in the March 2006 Board decision, the 
Veteran's psychiatric symptomatology and the clinical 
findings from the two VA examinations during the pendency of 
the appeal were not materially different.  Of the two 
examinations, the September 2003 report provided a more 
detailed clinical picture and in-depth analysis of all of the 
evidence of record.  The Board noted that although a 
psychiatric examination conducted for Social Security 
disability in August 2000 presented a completely different 
psychological picture of the Veteran than was shown on any of 
the numerous medical reports of record, the Board found that 
the examiner's findings and conclusions were based entirely 
on the Veteran's self-described history of symptoms without 
review of any additional psychiatric records.  Furthermore, 
the examiner offered no discussion or analysis for her 
opinions or diagnosis of schizophrenia.  The prior Board 
decision also provided a detailed discussion and analysis for 
concluding that the self-described history was not the most 
reliable evidence.  Thus, the Board found that the August 
2000 Social Security psychiatric examination report was of 
little probative value.  Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991), reconsidered, 1 Vet. App. 406 (1991).  

The only examination which attempted to disassociate the 
symptoms related to the service-connected dysthymia from any 
co-existing but unrelated disorder was the September 2003 VA 
report.  The Veteran's principal symptomatology included 
depression and insomnia.  On examination, he reported bouts 
of depression nearly everyday, but denied any suicidal or 
homicidal ideations, saying that he loved life too much.  He 
admitted to chronic difficulties with early and middle 
insomnia secondary to pain and depression, but denied any 
neurovegetative symptoms of depression, including difficulty 
with interest, hopelessness, energy, concentration, appetite, 
and psychomotor retardation.  He admitted to chronic anxiety 
and periodic anxiety attacks in response to specific 
stressors, but denied any classic symptoms of panic disorder, 
and said that his anxiety attacks occurred about once every 
three months.  He admitted to mood instability, irritability, 
and low frustration tolerance.  The Veteran reported that he 
had no trouble making friends, but tried not to socialize 
outside of the family because of his financial situation.  He 
interacted well with his family and maintained regular 
contact with his five children.  He spent a great deal of 
time in bed because of chronic pain, but tried to remain 
active doing things with his children such as, watching and 
playing football and playing chess.  The Veteran reported 
that his headaches were his primary limiting factor and that 
medications had been largely ineffective.  

The examiner noted that the Veteran did not have an 
overwhelming amount of depressive symptoms.  In fact, he 
suggested that the majority of the Veteran's dysthymic 
symptoms and his occupational and interpersonal difficulties 
were related to his borderline personality rather than to the 
service-connected dysthymia.  The examiner pointed out that 
people with a borderline personality often had difficulty 
with flexibility, accepting direction from superiors, and 
with interpersonal relationships.  A September 1996 
psychological report indicated that the Veteran's low average 
intellectual ability restricted his overall long-term 
vocational and academic potential.  However, his 
concentration skills and short-term memory functioning were 
average or slightly above average.  

The clinical findings on both VA examinations failed to 
demonstrate any of the criteria required for the assignment 
of a 50 percent evaluation or higher under the diagnostic 
criteria for mental disorders.  There was no evidence of 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, or true panic attacks.  The Veteran's 
inability to handle complex commands or abstract thinking is 
not shown to be a residual of his dysthymia.  There was no 
evidence of any impairment of judgment, disturbance of 
motivation or mood, or difficulty in establishing and 
maintaining effective work and social relationships.  In this 
regard, the Veteran reported that he had never had any 
problems getting along with co-workers or supervisors when he 
worked, and said that he had no difficulty making or keeping 
friends.  

In this case, the detailed rating criteria applicable to 
mental disorders adequately addressed the severity of the 
Veteran's dysthymia throughout the entire appeal period.  As 
the 30 percent schedular evaluation adequately contemplates 
the Veteran's disability and symptomatology, a determination 
that the Veteran's disability picture exhibits other related 
factors such as marked interference with employment and 
frequent periods of hospitalization is not in order.  See 
Thun v. Peake, 22 Vet. App. at 115.  

In summary, there is no persuasive evidence in the record to 
indicate that the Veteran's dysthymia causes impairment with 
employment over and above that which is contemplated in the 
assigned 30 percent schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.  

Finally, the Board finds that VA has met all statutory and 
regulatory VCAA notice and duty to assist requirements 
concerning the issue addressed in this decision.  See 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

An initial evaluation in excess of 30 percent for dysthymia 
on an extraschedular basis is denied.  


REMAND

Concerning the issues for an initial evaluation in excess of 
10 percent for lumbosacral strain and entitlement to TDIU, 
the Board finds that additional development must be 
accomplished prior to further consideration of the Veteran's 
appeal.  

The most recent VA examination of the Veteran's low back 
disability was in September 2003, more than five years ago.  
Moreover, the examiner did not provide any information or 
findings to assess the degree of functional impairment due to 
pain under 38 C.F.R. §§ 4.40 and 4.59, and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement under 38 C.F.R. § 4.45.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Given the absence of relevant clinical 
information, the Board finds that the current medical 
evidence of record is inadequate and that further development 
of the record is necessary to determine the extent and 
severity of the Veteran's low back disability and what, if 
any, affect it has on his employability.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Further, VA 
may not reject a TDIU claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, supra, the Court specifically stated that VA has a 
duty to obtain an examination and an opinion on what effect 
the service-connected disability had on his ability to work.  
Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 
538.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
Veteran for his low back disability since 
September 2003.  After securing the 
necessary release, the AMC should attempt 
to obtain copies of all medical records 
from the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  The Veteran and his attorney 
are to be notified of unsuccessful 
efforts in this regard.  

The Veteran should also be advised that 
he may submit any other evidence in his 
possession or which he is able to obtain 
documenting marked interference with 
employment attributable to his service-
connected disabilities.  If he had any 
periods of hospitalization for his 
service-connected disabilities, he should 
so indicate and provide signed 
authorizations so that the VA may obtain 
any medical records not already 
associated with the claims file.  

2.  The Veteran should be afforded a VA 
examination(s) in the appropriate 
specialty(ies) to determine the current 
severity of his low back disability and 
to determine the impact of the Veteran's 
service-connected disabilities on his 
employability.  The claims folder should 
be made available to the examiner for 
review and a notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
All appropriate testing should be 
undertaken in connection with this 
examination.  The examiner should be 
provided the old and revised rating 
criteria for spine disabilities, so that 
findings (or the lack thereof) comporting 
with such criteria can be made.  The 
examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  

I.  Note any limitation of motion in 
the thoracolumbar spine.  

II.  Indicate whether there is 
listing of the whole (lumbosacral) 
spine to the opposite side, positive 
Goldthwaite's sign, loss of lateral 
motion with osteo-arthritic changes, 
or narrowing or irregularity of 
joint space, abnormal mobility on 
forced motion, or muscle spasm on 
extreme forward bending.  

III.  Indicate whether the 
lumbosacral spine exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

IV.  The examiner should express an 
opinion on whether pain of the 
lumbosacral spine could 
significantly limit functional 
ability during flare-ups or when the 
spine is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

V.  The appropriate examiner should 
be asked to provide an opinion as to 
whether it is at least as likely as 
not (50 percent or greater degree of 
probability) that the Veteran's 
service-connected headaches, 
lumbosacral strain, dysthymia, and 
scar of the left eyebrow render him 
incapable of maintaining 
substantially (more than marginal) 
gainful employment consistent with 
his education and employment 
backgrounds.

The examiner should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
Veteran's disability in accordance with 
the specified criteria.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, that should be 
indicated and an explanation provided.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications must be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
the old and revised rating criteria for 
the musculoskeletal system, and any 
additional information obtained as a 
result of this remand.  Consideration 
should be given to the case of Fenderson 
v. West, 12 Vet. App. 119 (1999) which 
held that at the time of an initial 
rating, separate staged ratings may be 
assigned for separate periods of time 
based on the facts found.  Consideration 
should include the applicable diagnostic 
criteria for a disability of the spine in 
effect at the time of the Veteran's 
reopened claim as well as all revisions.  
Application of the new regulations is not 
appropriate prior to the effective date 
of the regulation change.  Finally, in 
adjudicating the Veteran's service-
connected low back claim, the provisions 
of 38 C.F.R. § 3.321 (2008) should be 
considered.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  If the 
benefits sought on appeal remain denied, 
the Veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


